DETAILED ACTION
This office Action is in response to the amendments of the RCE filed Jun. 22, 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jun. 22, 2020 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward A. Becker on Feb. 11, 2021.

The application has been amended as follows: 
Claims 7 and 14 have been cancelled.

Allowable Subject Matter
Claims 1-6, 8-13, and 15-20 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record discusses aspects of the claimed invention, however the combination of cited prior art fails to teach all of features claimed. The closest prior art of record discuss aspects of the features present in the claims, however they fail to individually, or in combination, teach each of the features present in the allowable claims. The current cited art Nelson and Ludolph, taught the subject matter of the independent claims which disclosed caus[ing] a Web browser window to be instantiated on the interactive whiteboard appliance, displayed on the display of the interactive whiteboard appliance, and designated as a non-topmost window, cause an annotation window to be instantiated on the interactive whiteboard appliance, displayed on the display of the interactive whiteboard appliance, and designated as a topmost window, wherein the annotation window is displayed at least partially on top of the Web browser window on the display of the interactive whiteboard appliance. Furthermore, the cited art Hyndman disclosed the subject matter of wherein the annotation window includes a plurality of content regions and the plurality of content regions includes at least a first 
and in response to detecting the user selection of the first content region of the annotation window, automatically and selectively increasing an opacity level of the first content region of the annotation window without changing an opacity level of the second content region of the annotation window.
in combination with all of the remaining limitations recited in each of the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395.  The examiner can normally be reached on Monday-Friday 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CARL E BARNES JR/Examiner, Art Unit 2177      

          /CESAR B PAULA/          Supervisory Patent Examiner, Art Unit 2177